STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA IN THE                          NO.   2022 CW 1090
INTEREST OF M.B.

                                                OCTOBER 7, 2022


In Re:      Mother,   N.B.    and  Father,   C.B.,   applying    for
            supervisory   writs,  22nd  Judicial   District   Court,
            Parish of St. Tammany, No. 301-2022.


BEFORE:     WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

     WRIT DENIED.

                                 VGW
                                 .JMG
                                  EW




COURT OF APPEAL, FIRST CIRCUIT




         PUTY CLE~F COURT
           FOR THE COURT